FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.
Response to Arguments
In view of Applicant’s amendments dated 2/22/2022 all previous objections and 35 USC 112 rejections are withdrawn except as maintained below.
Regarding claims 1-10 and 12. Applicant’s amendments and remarks filed on 2/22/2022 are persuasive. The previous rejection of claims 1-10 and 12 utilizing Beckey et al. (US 6415816, herein after “Beckey” in view of Frawley (GB 2232461) has been withdrawn.
Regarding claims 11 and 13-20. Applicant's arguments beginning on page 16 of 18 as filed have been fully considered but they are not persuasive. The Examiner does not contend Applicant’s analysis of the term “configured” in respect to particular case law, however Apparatus (not method) claim novelty is based on what the invention is not what it does, not what it was, and not what it could be (see at least MPEP 2114 II). 
II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 

Claims 11 and 13-20 are substantially rejected as previously present, albeit they have been minorly reformatted to more clearly express the remaining rejected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(maintained) Claim 14, “the force of gravity” has improper antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
As best understood, claims 11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckey et al. (US 6415816, herein after “Beckey” in view of Frawley (GB 2232461).
Regarding claims 11 and part of 13. Beckey discloses:
An air admittance valve/one-way valve (figures 1-17) for (intended use) selectively venting ambient air/fluid into a plumbing drain and waste system (see at least column 3 lines 28-30), the air admittance valve comprising: a valve body (11) having an upper portion (not individually labeled, see at least column 5 lines 13-15) integrally connected to a bottom portion (13) for (intended use) connecting to the plumbing drain and waste system (see at least column 5 lines 4-9), the upper portion including a centrally disposed air inlet chamber (16) defining a center (not individually labeled, see at least column 5 line 14 “centrally disposed”), the inlet chamber in communication with an ambient environment (see at least column 5 lines 50-52) and at least one outlet chamber (28 and 29, see at least figures 5, 7, 8, 9 and column 6 lines 13-22) in communication with the plumbing drain and waste system that is disposed radially outwardly (best seen in figure 8) from the air inlet chamber (16) within the valve body, the air inlet chamber having an annular edge (17) defining a valve seat (17), the valve seat defining a radius R1 (as depicted) with respect to the center; a sealing member (diaphragm 25 taken with 23, both integral, (capability) to seal (infinitive verb) against the valve seat so as to selectively block a flow of air from passing between the ambient environment and the plumbing drain and waste system (see at least column 6 lines 43-63), the sealing member including: 1) a flexible sealing portion (25) defining a center (not individually labeled) and a radius R2 (not individually labeled, as depicted) with respect to the center that is greater than R1 (best seen in figure 2A by comparing the width of the seat 17 to the width of the flexible sealing portion 25), and 2) a rigid support ring/support ring (23, best seen in figure 14) disposed circumferentially about the flexible sealing portion, and a cap structure (12) connected to the upper portion of said valve body and defining an inner surface (not individually labeled) having a radius R4 (as depicted), 
Beckey further discloses a guiding means (20) composed of a post (19) and additional support structure (21, 42, 22, best seen in figures 13 and 14) which guides a support ring (23).
Beckey does not disclose the support ring including at least one lug projecting therefrom.
Frawley teaches (figures 1-2) a one way air admittance valve (abstract) for a plumbing drain and waste system (see at least page 2 lines 3-5) having a support ring (25, figure 2, equivalent to “R2”) having lugs 29 which interact with the interior of cap 48 (best seen on the left side of figure 1, see also page 9 lines 18-20, equivalent of R4), “which act as friction reducing guides as the disc 16 moves up and down during operation of the valve 2.”, wherein the radius of the lugs 29 is positioned between the support ring (25) and the interior of the cap (48) … thus Frawley teaches R2 < R3 <R4., wherein R3 is the radius of lugs 29.


Regarding the remainder of claim 13. Modified Beckey further discloses/teaches: wherein the plumbing drain and waste system defines a first pressure P1 and the ambient environment defines a second pressure P2 and wherein the sealing member is responsive to a differential between P1 and P2. (see at least column 2 lines 34-37)

Regarding claim 14. Modified Beckey further discloses/teaches wherein the sealing member has a weight (inherent for all structures) that is partially defined by the force of gravity (see at least column 2 lines 21-22) and a surface area (seen as the surface area of 25, in figure 16 of Beckey) that is partially defined by the Preliminary Amendment - First Action Not Yet Receivedflexible sealing portion/diaphragm, wherein a threshold pressure PT may be (optional recitation, not required) determined by dividing the weight by the surface area.

Regarding claim 15. Modified Beckey further discloses/teaches wherein the sealing member is configured (capability) to unseal (infinitive verb) from the valve seat when P2-P1 > PT. (see at least column 2 lines 34-37).

Regarding claim 16. Modified Beckey further discloses/teaches wherein the sealing member is configured (capability) to seal (infinitive verb) against the valve seat when P2-P1 < PT. (see at least column 2 lines 34-37).


Regarding claim 17. Modified Beckey further discloses/teaches wherein the sealing member is configured (capability) to seal (infinitive verb) against the valve seat when P1 = P2. 
	Inherent, when the ambient pressure equals the pressure of the piping system the weight of the valve structure under the force of gravity moves the modified valve of Beckey to the closed position. 

Regarding claim 18. Modified Beckey further discloses/teaches wherein the at least one lug comprises three lugs (Frawley figure 2 depicts 3 equally spaced lugs 29, and then 3 additional equally spaced lugs 29) that are circumferentially spaced about the support ring.

Regarding claim 19. Modified Beckey further discloses/teaches wherein the at least one lug is configured (capability) to make (infinitive verb) contact (Frawley, see at least page  with the inner surface of the cap structure such that the sealing member maintains a lateral position relative to the valve seat.

Regarding claim 20. Modified Beckey further discloses/teaches wherein the flexible sealing portion is a diaphragm (25) that is made from an elastomeric material (column 3 lines 33-36) that defines a tension with respect to the support ring, and wherein when the sealing member seals against the valve seat, the tension increases (see at least column 2 lines 25-28).
Note that when in the tensioned sealing state the force of gravity acting on the overall weight of the valve pulls the flexible sealing member (25, Beckey) onto the valve seat (17) which provides some amount of tensioning force to the valve. When the flexible sealing member unseats the additional tensioning supplied by the interaction with the valve seat is removed and thus when not seated the tension is less than when seated.

Allowable Subject Matter
Claims 1-10 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claimed limitations, none of the cited prior art, alone or in combination explicitly discloses;
4, where R1 < R2 < R3 < R4 < (R3+ R2 – R1).”
(claim 12)  the cap defines a center and the interior surface defines a radius Rc with respect to the cap center,  RV<RD<RL<RC,(RL+RC-RV).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753